Citation Nr: 1705137	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2. Entitlement to a disability rating in excess of 10 percent for chondromalacia patellae of the right knee.

3. Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Board remanded these matters for further development.

In an April 2015 rating decision, service connection and separate ratings were granted for moderate instability and limitation of extension of the right knee.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran underwent new VA examinations in April 2015 pursuant to a Board remand.  After review of the examination reports, the Board finds that additional VA examinations should be obtained.  The April 2015 examination for the Veteran's knee did not assess pain in both active and passive motion, as well as while weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  While the examiner noted there was pain with range of motion testing, the report also did not specify the degree at which pain began.  Therefore, the Board finds that the right knee examination is inadequate because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  The April 2015 VA examination for the Veteran's report of residuals of TBI also did not adequately discuss the Veteran's reports of loss of consciousness with multiple head injuries during service, and the examiner erroneously discounted the Veteran's credible reports of subjective symptoms.  Id.  For these reasons, the Board directs that additional examinations be provided for these claims.

The Board finds that the Veteran's claim for a higher rating for migraine headaches is inextricably intertwined with the claim for service connection for residuals of TBI.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for a disability rating in excess of 30 percent for migraine headaches must be deferred pending the resolution (development and readjudication) of the TBI claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the migraine headaches, right knee disability, and reported residuals of TBI on appeal; this specifically includes treatment records from the VA Medical Center in Orlando, Florida from February 2015 to the present, from the Gulf Coast Veterans Health Care System from September 2012 to the present.

2. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a VA orthopedic surgeon or similarly-qualified medical professional to ascertain the current nature and severity of his service-connected right knee disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right knee disability, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and the paired left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3. After completing directive (1), the AOJ should request an opinion from an appropriate VA clinician to determine the nature and likely etiology of the Veteran's current reported residuals of TBI (if possible, this should be provided by an examiner different than the examiner who provided the April 2015 examination).  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has residuals of TBI related to service?  In making this determination, the examiner should note that the Veteran has two confirmed head injuries with loss of consciousness during service, and he has credibly reported currently recurring symptoms, including problems concentrating, reduced reading comprehension, confusion, memory loss, severe mood swings, and headaches following discharge from service.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal for higher ratings for migraine headaches and a right knee disability, and for service connection for residuals of TBI.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




